CONFESSION OF ERROR

PER CURIAM.
As the State properly concedes, the record reflects that the procedural due process safeguards prescribed by Rule 3.840(a)(l)(7), Florida Rules of Criminal Procedure, were not followed in this case. Specifically, there is no evidence in the record that the trial court issued an order to show cause, and further, that the defendant knowingly and intelligently waived his right to counsel. Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975). Therefore, the trial court’s order is hereby reversed, and the cause is re*539manded for the institution of proper indirect criminal contempt proceedings.
Reversed and remanded with directions.